Citation Nr: 0017280	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a skin condition, 
including fatty tumors.

Entitlement to service connection for a disorder manifested 
by headaches and dizziness.

Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs, Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from November 1968 to April 
1972, including service in Vietnam from December 1970 to 
December 1971.  He also served many years in the Army 
National Guard with periods of active duty for training, 
including a period from June 14 to 28, 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that determined the 
veteran had not submitted well-grounded claims for service 
connection for a skin condition, including fatty tumors, a 
disorder manifested by headaches and dizziness, a skin rash, 
a back condition, and a left ankle condition.  At a hearing 
in September 1996 the veteran withdrew his appeal with the 
claim for service connection for a left ankle condition.  In 
June 1997, the Board remanded the case to the RO for 
additional action.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his skin problems, including fatty tumors, 
and a disorder manifested by headaches and dizziness, first 
found long after service, to an incident of service, 
including exposure to agent orange.

2.  The veteran has submitted competent (medical) evidence 
indicating that his back problems, first found long after 
service, may be related to an injury while on active duty for 
training.

3.  Back conditions, first found long after service, are not 
related to an incident of service, including exposure to 
agent orange.


CONCLUSIONS OF LAW

1.  The claims for service connection for a skin condition, 
including fatty tumors, and a disorder manifested by 
headaches and dizziness are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A chronic back condition, including L5 spondylolysis and 
arthritis of the spine, were not incurred in active service, 
nor may a back condition be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Condition, Including Fatty 
Tumors, and a Disorder Manifested by Headaches and Dizziness

The threshold question to be answered with regard to the 
claims for service connection for a skin condition, including 
fatty tumors, and a disorder manifested by headaches and 
dizziness is whether the veteran has presented evidence of 
well-grounded claims; that is, evidence which shows that 
these claims are plausible, meritorious on their own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such claims, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106.


Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii).  


A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.  Service 
department medical reports do not show that the veteran was 
treated for skin problems, including fatty tumors, or a 
disorder manifested by headaches in dizziness while in active 
service from 1968 to 1972.  Nor do these records show that he 
was seen for skin problems, including fatty tumors, while on 
active duty for training.  A service department medical 
report shows that he was seen on July 10, 1982, for various 
complaints, including headaches after following off a truck.  
A disorder manifested by headaches or dizziness, however, was 
not found at that time.  Nor do the service department 
medical reports show the presence of such a disorder.


The post-service medical reports show that the veteran had 
complaints of headaches and dizziness at a VA agent orange 
examination in August 1984 and that he gave a history of 
headaches since 1973.  A neurological evaluation at that time 
showed no significant abnormalities and a skull X-ray was 
negative.  The impression was headaches, tension and/or 
migraine.  A VA medical examination in November 1995 found 
that the veteran had a disorder manifested by headaches and 
dizziness, and at a VA medical neurological examination in 
July 1998 he was found to have headaches that appeared to be 
mainly tension type with cervical muscle spasm, migraine type 
headaches, and dizziness that appeared to be physiological.  
The post-service medical records do not link the veteran's 
headaches and dizziness to an incident of active service, 
including exposure to agent orange.  


The post-service medical records do not show the presence of 
skin problems, including fatty tumors, until the 1980's.  At 
the VA agent orange examination in August 1984 the veteran 
was found to have multiple nodules.  The post-service medical 
records show that he underwent excision of lipoma from the 
left thigh in February 1985 and a VA examination of the 
veteran's skin in July 1998 revealed lipomas of the thighs 
and angiolipoma of the right lower back.  The report of his 
VA skin examination in November 1995 that included color 
photographs of his chest revealed skin rashes, erythematous 
lesions of the anterior chest wall.  The post-service medical 
records do not link the veteran's skin problems, including 
fatty tumors, found long after service, to an incident of 
service, including exposure to agent orange. 

As noted in the above criteria for establishing service 
connection for a disability, a claim for a disability is not 
well grounded where there is no medical evidence linking the 
claimed disability to an incident of service.  Caluza, 7 Vet. 
App. 498.  Statements and testimony from the veteran are to 
the effect that he was exposed to agent orange in Vietnam and 
that he had headaches and dizziness after falling off a truck 
while on active duty for training in July 1982, but the 
medical evidence does not link the veteran's skin problems, 
including fatty tumors, or disorder manifested by headaches 
and/or dizziness to an incident of active service, including 
exposure to agent orange.  His lay statements alone are not 
sufficient to support claims based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service documents show that the veteran had service in 
Vietnam, and he may be presumed to have been exposed to agent 
orange during such service if he has a disease listed in 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  The veteran's 
skin problems, including fatty tumors, or disorder manifested 
by headaches and dizziness are not listed under the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) and 
these criteria for service connection of these disorders on a 
presumptive basis are not for application.

In this case, there is no competent (medical) evidence 
linking the veteran's skin conditions, including fatty 
tumors, and disorder manifested by headaches and/or 
dizziness, first found long after service, to an incident of 
service, including exposure to agent orange.  Hence, the 
claims for service connection for these conditions are not 
plausible, and they are denied as not well grounded.


II.  Service Connection for a Back Disorder

A.  Factual Background

The November 1968 to April 1972 service medical records are 
negative for a back disorder.

Service department, VA, and private medical reports show that 
the veteran was treated and evaluated in the 1980's and 
1990's for back problems.  The more salient medical reports 
with regard to the claim for service connection for a back 
disorder are discussed in the following paragraphs.

A service department medical report shows that the veteran 
was seen on July 10, 1982, for various complaints, including 
a back and neck problems, after falling from a truck.  On 
observation, no significant abnormalities were found.

At the VA agent orange examination in August 1984, the 
veteran's back was normal.

A service document shows that the veteran fell from a tree 
and injured his back while on active duty for training in 
August 1985.  He complained of stiffness in the lower back 
area. 

A private medical report shows that X-rays of the veteran's 
lumbar spine were taken in November 1994.  No abnormalities 
were found.

VA X-rays of the veteran's lumbosacral spine in January 1996 
revealed spondylolysis at L5.  Minimal spondylosis was noted.  
VA X-rays of his chest in January 1996 revealed minimal 
spondylosis in the thoracic spine.

The veteran underwent a VA medical examination in February 
1996.  The diagnosis was low back pain with left sciatica 
syndrome.

A private medical report shows that X-rays of the veteran's 
cervical spine were taken in July 1996.  Some degenerative 
changes were found.

The veteran testified at a hearing in September 1996.  His 
testimony was to the effect that he had sustained a back 
injury when he fell off a truck while on active duty for 
training on July 10, 1982.

The veteran underwent VA medical examinations in July 1998.  
At a neurological examination, there was no evidence of back 
abnormality.  At an examination of his spine, he was found to 
have chronic low back pain with L5 spondylolysis and mild 
degenerative arthritis of the spine.  The examiner opined 
that the arthritis of the spine was age related, and that the 
L5 spondylolysis was related to the injury in 1982 unless 
there was radiographic evidence subsequent to the injury 
documenting that this condition was not there.


B.  Legal Analysis

The veteran's claim for service connection for a back 
disorder is well grounded, meaning it is plausible.  The 
Board finds that he has submitted evidence indicating 
treatment for a back condition while on active duty for 
training in July 1982 and that the examiner who conducted the 
July 1998 examination of the veteran's spine indicated a 
possible relationship between the veteran's current L5 
spondylolysis with back pain to this injury.  Hence, the 
Board finds that the evidence raises a reasonable possibility 
for establishing service connection for a back disorder.  The 
Board also finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).

The Board notes that the RO denied the claim for service 
connection for a back disorder as not well grounded and finds 
that there is no prejudice to him by appellate review of this 
claim on the merits.  The evidence shows that he was provided 
with the criteria for establishing entitlement to service 
connection for a disability and that he and his 
representative are familiar with the pertinent evidence with 
regard to this claim and that they have continuously argued 
the claim on its merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) is also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii).  

The 1968-1972 service medical records are negative for a back 
disorder.  The post-service medical records show that the 
veteran was seen for back problems on July 10, 1982, after 
falling off a truck.  Since the report of this treatment is a 
service department record, this evidence indicates that the 
veteran was on active duty for training on this date; 
however, this active service has not been verified.  For the 
sake of discussion, it is assumed that the veteran was on 
active duty for training on July 10, 1982.  The report of 
this treatment does not show any significant abnormality of 
the back, and a back disorder was not found at the veteran's 
VA agent orange examination in 1984.  

The veteran testified at a hearing in 1996 to the effect that 
his low back problems began after he fell off a truck while 
on active duty in July 1982 and this evidence is somewhat 
corroborated by the opinion of the examiner who conducted the 
July 1998 VA examination of his spine.  The examiner at this 
examination opined that the veteran's arthritis of the spine 
was age related and that his L5 spondylolysis was related to 
the 1982 injury unless there was radiographic evidence that 
this condition was not present subsequent to this injury.  
The record does contain a private medical report showing that 
X-rays of the veteran's lumbar spine in November 1994 were 
negative for abnormalities.  The Board finds that the overall 
evidence does not clinically demonstrate the presence of L5 
spondylolysis until around 1996.  Since the X-rays of the 
veteran's lumbar spine in 1994 did not demonstrate the 
presence of L5 spondylolysis, and there is no other medical 
evidence linking this condition to an incident of service 
other than the qualifying opinion of the examiner at the July 
1998 VA medical examination, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for this back condition.  Nor does the 
medical evidence link the veteran's arthritis of the spine, 
first found many years after service, to an incident of 
service.

Service documents show that the veteran had service in 
Vietnam, and he may be presumed to have been exposed to agent 
orange during such service if he has a disease listed in 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  The veteran's 
back condition is not a condition listed under the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) and these 
criteria for service connection of disorders on a presumptive 
basis are not for application.

The preponderance of the evidence is against the claim for 
service connection for a back disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims for service connection for a skin condition, 
including fatty tumors, and a disorder manifested by 
headaches and dizziness are denied as not well grounded.

Service connection for a back disorder is denied.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



